Citation Nr: 1643939	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  15-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for contraction of field vision, right eye.

2.  Entitlement to special monthly compensation based on loss of use of one eye (SMC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1963 to September 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to an increased rating for the Veteran's right eye disability and entitlement to SMC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal received in August 2015, he requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In a letter dated in March 2016, the Veteran was informed that his Board hearing had been scheduled for April 19, 2016.  In correspondence received in April 2016, prior to the Board hearing, the Veteran stated that he had hip replacement on April 5, 2016 and his recovery would take approximately 2 months.  He requested that the hearing be rescheduled.  Additionally, in an April 2016 Report of General Information, the Veteran again requested that his hearing be rescheduled.  Lastly, in correspondence received in July 2016, the appellant's representative requested that the Veteran's hearing be rescheduled.  To date, the Board notes that action has not been taken to reschedule the hearing.

The Board finds that the appellant's statement represents good cause for his inability to appear for the initial hearing.  Further, the Board has reviewed the electronic claims file in detail and finds that he has not withdrawn his hearing request at this time.  As such, the Board finds that Veteran should be scheduled for another Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the RO.  He should be afforded, at his latest address, appropriate notice of the time, date, and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


